Citation Nr: 1501103	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1938 to June 1939 and from March 1943 to October 1943.  He died in October 2007.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Regional Office (RO) in St. Paul, Minnesota, in which the RO determined that new and material evidence has not been submitted to reopen the claim and continued the previous denial of entitlement to service connection for the cause of the Veteran's death.  This case has since been transferred to the RO in Honolulu, Hawaii.

In September 2013, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Honolulu, Hawaii.  The transcript of this hearing is a part of the record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  There are no documents in the Veteran's VBMS file.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  





FINDINGS OF FACT

1.  The claim for service connection for the cause of the Veteran's death was denied in a February 2008 rating decision, which the Appellant did not timely appeal.  

2.  Evidence received since the February 2008 rating decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  Evidence received since the final February 2008 rating decision, which denied a claim of entitlement to service connection for the cause of the Veteran's death, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board further notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, in a June 2010 VCAA letter, sent prior to the October 2010 rating decision, advised the Appellant of the evidence and information necessary to substantiate her claim for service connection for cause of the Veteran's death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Appellant how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations in accordance with Kent, supra.

The Board observes that the letter did not provide inform the Appellant that at the time of the Veteran's death, he was not service-connected for any disability in accordance with Hupp.  The Board notes, however, that the Appellant demonstrated through her testimony that she had actual knowledge of the Veteran's service-connected disabilities.  Additionally, the Board notes that the Appellant and her representative have not asserted that the Veteran's death was due to anything other than his non-service-connected cardiac arrest.  Therefore, the Board finds no prejudice to the Appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records and personnel records as well as post-service VA treatment records have been obtained and considered.  The Appellant has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Appellant nor her representative has indicated that any other records are necessary to make a determination on these claims. Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The undersigned identified the issues on appeal and noted what evidence was necessary to substantiate the claims.  Neither the representative nor the Appellant has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Whether new and material evidence has been submitted to reopen the claim of service connection for the cause of the Veteran's death

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.

The Board notes that the Appellant's claim of entitlement to service connection for the cause of the Veteran's death was originally denied in a rating decision dated February 2008.  While a timely Notice of Disagreement was filed in September 2008, and a Statement of the Case was issued in March 2009, the Appellant did not file a Substantive Appeal, and her appeal was not perfected.  As a result, the February 2008 rating decision is considered final for purposes of this claim.  38 U.S.C.A. § 7105(b)(1), (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In September 2009, the Appellant filed a petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  When, as here, the prior RO decision is final, the Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 f.3d 1380, 1383 (Fed. Cir. 1996).

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record in February 2008 showed that the Veteran died in October 2007 from cardiopulmonary arrest, congestive heart failure, and pancreatic cancer.  The RO reviewed the service treatment records, post-service treatment records, the death certificate, and lay statements.  In the February 2008 rating decision, the RO ultimately found that the evidence fails to show that the Veteran's death was related or due to his military service.  Therefore, because there was no treatment or record of incurrence of either heart disease or a malignant tumor in service, it was the RO's determination that the cause of the Veteran's death was not of service origin.

Since the February 2008 rating decision, the evidence received into the record includes medical treatment records from the Honolulu VA Medical Center (VAMC) from the period of November 2002 to September 2007.  A September 2006 treatment record noting that the Veteran underwent a biopsy of umbilical mass which showed adenocarcinoma.  In October 2006, the Veteran was diagnosed with renal cell carcinoma of unknown etiology.  A May 2007 treatment record revealed the Veteran was also diagnosed with abdominal wall cancer of unknown etiology that was different from the renal cell cancer.

The medical evidence although new, is not material as it does not relate to the facts needed to substantiate the Appellant's claim.  38 C.F.R. § 3.156(a).  In the instant appeal, the Appellant is required to submit evidence that tends to indicate that the Veteran's death was attributed to his military service, or that his military service aggravated a pre-existing condition which contributed to cause his death.  Here, the service treatment records do not otherwise contain any reference to treatment for or the diagnosis of, a malignant tumor of the abdominal wall or kidney during service.  In the same way, the newly submitted treatment records disclose that the Veteran's renal and abdominal cancers are of unknown etiology, which do not tend to indicate that either type of malignancy is of service origin.

In December 2010, the Appellant submitted the Veteran's service treatment records and contended that the condition noted in service contributed to his death.  At the September 2013 Board hearing, the Appellant stated that the Veteran had attempted to claim service connection for a gastrointestinal condition for decades but was denied.  The Appellant maintains that the Veteran had diverticulitis and diverticulosis from service, and that such conditions "became cancerous and he died."

In the matter presently before the Board, the Appellant is competent to provide lay statements as to her lay observation of what she witnessed to be the Veteran's symptoms prior to his death.  However, there is no indication in the record at the time of the RO's 2008 rating decision that the fatal conditions which caused the Veteran's death originated during service.  In fact, according to the service treatment records and the earlier post-service records, which were on file in 2008, the Veteran had no heart disease, gastrointestinal ailment, or malignant tumor during service or within the one-year thereafter.  Therefore, to the extent her statements imply that the Veteran's death came about as a result of a gastro-intestinal condition incurred during service, such implication, in light of the contrary evidence that was on file in 2008, is insufficient to provide a basis for reopening.

Lay assertions of medical causation cannot suffice to reopen a previously-denied claim.  See Marciniak v. Brown, 10 Vet. App. 198 (1997).  The Appellant's lay statements to the extent the she asserts a causal relationship between the Veteran's cancer and active service constitutes the Appellant's opinion.  Such an opinion would require specialized education, training, or experience, which has not been factually established.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even assuming credibility, the Appellant's statements are not competent evidence on the question of causation and thus cannot serve as a basis to reopen her claim.

Because the evidence submitted since the RO rendered its February 2008 decision, when viewed in conjunction with the other evidence of record, does not tend to offer a competent opinion indicating a link between the Veteran's military service and the fatal conditions that caused his death, on either a primary or secondary basis, it is merely cumulative and redundant of the same set of facts as the record contained in the February 2008 decision, and has no reasonable possibility of altering the facts previously considered.  As such, it is not new and material as contemplated by 38 C.F.R. § 3.156(a) and provides no basis to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108.  Accordingly, the appeal is denied.


ORDER


As new and material evidence has not been submitted, the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


